DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 10/12/2021, Claims 1-20 are pending. No new matter has been added. 

With respect to the amendment filed on 10/12/2021, see pages 7-9, the Applicant's arguments are persuasive with regard to the rejections of Claims. Therefore, the rejection of Claims are withdrawn. The Applicant submitted eTD approved. Therefore, the rejection applied under 35 U.S.C. non-statutory double patenting has been withdrawn. With further search and considerations, Claims 1-20 are allowed.  













Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed.
Independent Claims 1 and 11 respectively recite the limitations of: an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; for a first frame of the first plurality of frames: determine a first bounding area around the person shown in the first frame; and generate a first timestamp of when the first frame was received by the first camera client; for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame; and generate a second timestamp of when the second frame was received by the first camera client; and a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space; for a third frame of the second plurality of frames: determine a third bounding area around the person shown in the third frame; and generate a third timestamp of when the third frame was received by the second camera client; and a camera server separate from the first and second camera clients, the 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 


feed may be stored in a separate buffer. For example, the facility may include three cameras, each camera generating a feed of frames. The frames received from a first camera may be stored in a first buffer, frames from a second camera may be stored in a second buffer, and frames from a third camera may be stored in a third buffer. Each of the frames has a timestamp indicating a time the frame was generated by the respective sensor; the process may determine a first set of frames. The first set of frames includes the oldest frame from each of the buffers. Oldest, newest, and so forth, may be determined by comparing the timestamp of one frame to another, comparing the 
each buffer, the frame within the time window having a newest timestamp is determined. For example, within the time window the third buffer may have two frames. The frame that has a later timestamp that is closer to current time may be determined. Continuing the example, the first buffer may have only one frame within the time window, and the second buffer may have only one frame within the time window. These frames may be designated as the newest within the time window for their respective buffers; the frames for each of the buffers that occur within the time window and have the newest timestamp may be designated as synchronized data. Continuing the 

However, Asmi et al. even if combined, fail to teach or suggest an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; for a first frame of the first plurality of frames: determine a first bounding area around the person shown in the first frame; and generate a first timestamp of when the first frame was received by the first camera client; for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame; and generate a second timestamp of when the second frame was received by the first camera client; and a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space; for a third frame of the second plurality of frames: determine a third bounding area around the person shown in the third frame; and generate a third timestamp of when the third frame was received by the second camera client; and a camera server separate from the first and second camera clients, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160210516 A1
US 20200034629 A1
US 20130141525 A1
US 9620168
US 10621406 B2
US 10827116 B1
Krstajic, Milos, Enrico Bertini, and Daniel Keim. "Cloudlines: Compact display of event episodes in multiple time-series." IEEE transactions on visualization and computer graphics 17.12 (2011): 2432-2439.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661